Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-21 are currently pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/597,783 and 62/656,019, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Therefore, the claims in the instant application are entitled to minimal benefit of the prior applications. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 10, 2018 and June 17, 2019 have been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Burst panel in claims 11 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  the limitation "connected to the" has been recited twice in line 5. For examination purposes, the double recitation of "connected to the" has been construed to be a single recitation.   
Appropriate correction is required.

Claim Interpretation
The recitation of "penetration resistant" in the claims is given its broadest reasonable interpretation and has been construed as being resistant to physical object penetration. Therefore, any basic barrier of generally any known material that is capable of providing such resistance can satisfy the claimed limitation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the “second roof hatch” recited in line 22 to be “connected to the first side wall and the third side wall.” However, the “second roof hatch” appears to be connected to the second 
Claim 17 recites the limitation "the first end section" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether claim 17 is a further limitation of the “first penetration resistant end section” previously recited in claim 15, which claim 17 is not dependent upon. For examination purposes, “the first end section” has been construed as “a first end section”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zupancich et al. (US 2009/0126600 A1).
Regarding claim 1, Zupancich teaches (Fig. 1A-1B and 2): A railroad car (100) comprising: a first truck (unlabeled set of wheels at right end of car); a second truck (unlabeled set of wheels at left end of 
Regarding claim 2, Zupancich teaches the elements of claim 1, as stated above. Zupancich further teaches (Fig. 2): the bottom wall includes at least one I-beam (200).
Regarding claim 3, Zupancich teaches the elements of claim 1, as stated above. Zupancich further teaches (Fig. 1A): the first side wall (110) includes at least one bumper (longitudinal bumper on top of stiffener 180 in Fig. 1A ) and at least one stiffener (180).
Regarding claim 4, Zupancich teaches the elements of claim 3, as stated above. Zupancich further teaches (Fig. 1A): the second side wall includes at least one bumper (longitudinal bumper on top of stiffener 180 in Fig. 1A) and at least one stiffener (180).
Regarding claim 6, Zupancich teaches the elements of claim 1, as stated above. Zupancich further teaches (Fig. 21-27): the underframe includes a first end section including a first deflector (300, 320, 330, 340), and a second end section including a second deflector (300, 320, 330, 340).
The first and second deflectors are given their broadest reasonable interpretation and were construed as the insulating panel 300, including an interior skin 320 held and secured by support angles 330, 340 (Zupancich, paragraph 0049, lines 1-9). The insulating panels 300 are placed on the first and second end sections of the rail car, attached to sidewalls 110 and endwalls 140. (Zupancich, paragraph 0047, lines 12-15).
Regarding claim 12, Zupancich teaches (Fig. 1A-1B and 2): A railroad car (100) comprising: a first truck (unlabeled set of wheels at right end of car); a second truck (unlabeled set of wheels at left end of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zupancich et al. (US 2009/0126600 A1), in view of Clark et al. (US 2010/0199881 A1).
Regarding claim 5, Zupancich teaches the elements of claim 1, as stated above. Zupancich does not explicitly teach an anti-climber on each end section of the rail car. However, Clark teaches (Fig. 4-5): anti-climbers to be positioned at both ends of the rail car.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Zupancich to include anti-climbers on both end sections of the rail car underframe, as taught by Clark, in order to prevent the coupler of an adjacent car from moving up the first end section into a position where it can pierce the bulkhead in the event of a crash.

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 9,255,506 B2), in view of Myers et al. (US 2017/0145961 A1)
Regarding claim 7, Cook teaches (Fig. 8): A railroad car (57) comprising: a first truck (annotated Fig. 8 below); a second truck (annotated Fig. 8 below); an underframe (claim 1, line 1) supported by the 
Cook does not explicitly teach a cylinder assembly connected to each of the bulkheads. However, Myers teaches (Fig. 1 and 3): a plurality of bulkheads (18) each connecting a cylinder assembly (24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Cook to include at least two spaced apart bulkheads with both being connected to cylinders, as taught by Myers, in order to accommodate more cylinders of shorter length, provide support for cylinders at both ends, and strengthen the side wall against buckling.
Regarding claim 8, Cook and Myers teach the elements of claim 7, as stated above. Cook further teaches (Fig. 8): the bulkheads include a penetration resistant center bulkhead (58) connected to the underframe. 
Cook does not explicitly teach a penetration resistant end bulkhead. However, Myers teaches (Fig. 1 and 3): the bulkheads (18) include a penetration resistant end bulkhead connected to the underframe (20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Cook to connect an end bulkhead to the underframe, as taught by Myers, in order to accommodate more cylinders of shorter length, provide support for cylinders at both ends, and strengthen the side wall against buckling.
Regarding claim 9, Cook and Myers teach the elements of claim 7, as stated above. Cook further teaches (Fig. 8): the underframe includes a penetration resistant bottom wall (annotated Fig. 8 below), a penetration resistant first side wall (annotated Fig. 8 below) connected to the bottom wall, and a penetration resistant second side wall (annotated Fig. 8 below) connected to the bottom wall.

Claim 10, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 9,255,506 B2), in view of Myers et al. (US 2017/0145961 A1) and Gallinger et al. (US 6,279,217 B1).
Regarding claim 10, Cook and Myers teach the elements of claim 7, as stated above. Cook does not explicitly teach a roof hatch connected to the bulkheads. However, Gallinger teaches (Fig. 1): a roof hatch (30) connected to the bulkheads.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Cook to include a roof hatch on the ceiling of the rail car, as taught by Gallinger, in order to provide an entry point for the maintenance crew to perform maintenance on the vehicle components and ensure alignment/attachment of the cylinders on the bulkhead. 
Regarding claim 14, Cook teaches (Fig. 8):  A railroad car (57) comprising: a first truck (annotated Fig. 8 below); a second truck (annotated Fig. 8 below); a penetration resistant underframe (claim 1, line 1) supported by the first truck and the second truck (annotated Fig. 8 below); a penetration resistant center bulkhead (58) connected to the underframe (Fig. 8); a penetration resistant first side wall (annotated Fig. 8 below) connected to the center bulkhead (58) (Cook, col. 12, lines 44-46; Fig. 8) and connected to the underframe; a penetration resistant second side wall (annotated Fig. 8 below) connected to the center bulkhead (58) (Cook, col. 12, lines 44-46; Fig. 8) and connected to the underframe; a penetration resistant third side wall (wall adjacent to first side wall in the vehicle width direction) connected to the center bulkhead (58) (Cook, col. 12, lines 44-46; Fig. 8) and connected to the underframe; a penetration resistant fourth side wall (wall adjacent to second side wall in the vehicle width direction) connected to the center bulkhead (58) (Cook, col. 12, lines 44-46; Fig. 8), and connected to the underframe. 
Cook does not explicitly teach a penetration resistant first end bulkhead and second end bulkhead in connection with the cylinder assemblies. However, Myers teaches (Fig. 1 and 3): a plurality of bulkheads (18) each connecting a cylinder assembly (24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Cook to include at least two spaced apart end bulkheads with both being connected to cylinders, as taught by Myers, in 
Cook further does not explicitly teach that each of the four side walls are connected to an end bulkhead. However, Myers teaches (Fig. 1 and 3): a plurality of bulkheads (18) each in connection with a cylinder assembly (24), an underframe (20), and a side wall (31). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Cook to include the end bulkheads to be in connection with the side walls, as taught by Myers, in order to further strengthen the side wall against buckling.
Cook further does not explicitly teach a roof hatch connected to the bulkheads. However, Gallinger teaches (Fig. 1): a roof hatch (30) connected to the bulkheads. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Cook to include a roof hatch on the ceiling of the rail car, as taught by Gallinger, in order to provide an entry point for the maintenance crew to perform maintenance on the vehicle components and ensure alignment/attachment of the cylinders on the bulkhead. 
Regarding claim 15, Cook in view of Myers and Gallinger teach the elements of claim 14, as stated above. Cook further teaches (annotated Fig. 8 below): the underframe includes a penetration resistant bottom wall (annotated Fig. 8 below), a penetration resistant first side wall (annotated Fig. 8 below) connected to and extending upwardly from the bottom wall (annotated Fig. 8 below), a penetration resistant second side wall (adjacent to first underframe side wall in car width direction) connected to and extending upwardly from the bottom wall (annotated Fig. 8 below), a first penetration resistant end section (annotated Fig. 8 below) connected to the bottom wall, the first side wall, and the second side wall (annotated Fig. 8 below), and a penetration resistant second end section (annotated Fig. 8 below) connected to the bottom wall, the first side wall, and the second side wall (annotated Fig. 8 below).
Regarding claim 18, Cook in view of Myers and Gallinger teach the elements of claim 14, as stated above. Cook further teaches (Fig. 1 and annotated Fig. 8 below): a cylinder rack receiver on the bulkhead 58 (annotated Fig. 8) to receive the cylinder rack shown in Fig. 1. 
Cook does not explicitly teach a first end bulkhead and a second end bulkhead. However, Myers teaches (Fig. 1 and 3): a plurality of bulkheads (18) each in connection with a cylinder assembly (24), an underframe (20), and a side wall (31). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Cook to include the end bulkheads to be in connection with the side walls, as taught by Myers, and further include the cylinder rack receivers on each end bulkhead, in order to accommodate more cylinders of shorter length, provide support for cylinders at both ends, and strengthen the side wall against buckling.
Regarding claim 19, Cook in view of Myers and Gallinger teach the elements of claim 14, as stated above. Cook further teaches (annotated Fig. 8 below): the center bulkhead (58) includes two spaced apart second cylinder rack receivers (Cook, col. 12, lines 51-56). 

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 9,255,506 B2), in view of Myers et al. (US 2017/0145961 A1), Gallinger et al. (US 6,279,217 B1), and Douglas et al. (US 9,260,118 B2).
Regarding claim 11, Cook in view of Myers and Gallinger teach the elements of claim 10, as stated above. Cook does not explicitly teach that the roof hatch includes a burst panel. However, Douglas et al. teaches (Fig. 7): a manway cover assembly (42), a lift arm assembly (44), and a nozzle assembly (45) positioned on top of a tank car body (48) (Douglas, col. 3, lines 14-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Cook to include a manway cover assembly (burst panel), as taught by Douglas, in order to relief the 
Regarding claim 21, Cook in view of Myers and Gallinger teach the elements of claim 14, as stated above. Cook does not explicitly teach two roof hatches, each with a burst panel. 
However, Gallinger further teaches (Fig. 1): roof hatches (30) on each rail car compartment. Douglas et al. additionally teaches (Fig. 7): a manway cover assembly (42), a lift arm assembly (44), and a nozzle assembly (45) positioned on top of a tank car body (48) (Douglas, col. 3, lines 14-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Cook to include a manway cover assembly (burst panel), as taught by Douglas, in order to relief the build-up of pressure inside the rail car and prevent it from exploding in the event of a burst or leak from the CNG cylinder. Additionally, it would be obvious to place a burst panel on each roof hatch of each cylinder compartment, separated by the bulkheads, in order to relief cylinder pressure effectively. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 9,255,506 B2), in view of Myers et al. (US 2017/0145961 A1), Gallinger et al. (US 6,279,217 B1), and Watter (US 2,760,446 A).
Regarding claim 16, Cook in view of Myers and Gallinger teach the elements of claim 14, as stated above. Cook does not explicitly teach a plurality of longitudinally extending elongated bumpers and a plurality of vertical stiffeners on each side wall. However, Watter teaches (Fig. 1-4): a first side wall (S) and a second side wall (S) each include a plurality of longitudinally extending elongated bumpers (17, 18) and a plurality of vertical stiffeners (15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Cook to include the plurality of . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 9,255,506 B2), in view of Myers et al. (US 2017/0145961 A1), Gallinger et al. (US 6,279,217 B1), and Clark et al. (US 2010/0199881 A1).
Regarding claim 17, Cook in view of Myers and Gallinger teach the elements of claim 14, as stated above. Cook does not explicitly teach an anti-climber on each end section of the rail car. However, Clark teaches (Fig. 4-5): anti-climbers (6, 32) to be positioned at both ends of the rail car. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Cook to include the anti-climbers on both end sections of the car, as taught by Clark, in order to prevent the coupler of an adjacent car from moving up the first end section into a position where it can pierce the bulkhead in the event of a crash.


    PNG
    media_image1.png
    318
    776
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13 and 20, the prior art fails to teach that the side wall includes a second panel, a third panel, and two sets of crushable tubes extending in different directions. Zupancich et al. (US 2009/0126600 A1) teaches (Fig. 23-24): a first side wall (110) including an outer frame (282, 284, 286; Fig. 14-16), a first panel (310), and a fourth panel (320). While Zupancich teaches insulating material (360) and support angles (330, 340), the examiner finds no obvious reason to modify them such that they become a second and third panel and a plurality of crushable tubes extending in different directions. Such a modification would require improper hindsight reasoning. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-1523252-A: Teaches a tank car supported by trucks with means for anchoring.
US-2024411-A: Teaches a multi-tank storage system with racks, roof 49 and bulkhead 35 (Fig. 5).
US-6076471-A: Teaches a pressure relief device which will open in the event of a major pressure surge in the car (safety vent 14 including housing 30, gasket 32, surge protector 34, rupture disk 36, securement cap 38, O-ring 40, and top cap 42). 
US-6378444-B1: Teaches a rail car side wall with crushable tubes extending in a first direction and a second direction.
US-7004080-B2: Teaches a boxcar with insulated walls and supported by I-beams. 
US-20180111475-A1: Teaches fittings for compressed gas storage vessels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617